In my view, the well-written and reasoned dissent of Judge Rutherford on the merits of the appeal serves to highlight the position that Judge Putman and I have taken with respect to the requirement, as we view it, to file timely objections to the referee's report with the trial court to preserve the same for appellate review.
Judge Rutherford has examined the referee's report, studied the transcript of the testimony, and concluded as an appellatejudge that the referee erred. In sum, Judge Rutherford, by responding to the objections to the referee's report that have been raised for the first time in the Court of Appeals, has responded as the trial judge would have, had the objections been raised pursuant to the provisions of Civ. R. 53(E).
I understand Judge Rutherford's position to be that the trial judge, in the absence of objections to the referee's report, nonetheless has the duty to study, critically, the referee's report and ask for the exhibits and the transcript of the testimony when the conclusions of law appear, arguably, to be incorrect. Such a view, in my estimate, places too great a burden on the trial court, defeats the purpose of the use of referees, and constitutes an abandonment of the adversary process. Thus, I concur with Judge Putman.